Citation Nr: 0105838	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death including entitlement to death compensation 
under 38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 1955 
and from August 1955 to May 1960.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In March 1996, the 
RO denied service connection for the cause of the veteran's 
death and for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  

The issue on appeal was originally before the Board in 
January 1998 when it was remanded to have the RO review the 
appellant's claim of entitlement to compensation under 
38 U.S.C. § 1151 and entitlement to accrued benefits.  The 
issue was again before the Board in June 1999 at which time 
it was remanded in order to honor the appellant's request for 
a hearing at the RO.  She canceled a June 2000 hearing 
appearance and asked instead for a Central Office hearing.  
The appellant canceled a December 2000 hearing appearance and 
neither she nor her representative has asked for another 
hearing date at the Board or the RO before the Board proceeds 
with appellate review. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran died in December 1995 and the cause of death was 
certified as due to arteriosclerotic cerebrovascular disease 
and arteriosclerotic cardiovascular disease.  At the time of 
this death, he had several claims pending including whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disability and systemic lupus, entitlement to increased 
ratings for discoid lupus erythematosus and duodenal ulcer 
disease and entitlement to an individual unemployability 
rating (TDIU).  The RO received the appellant's dependency 
and indemnity compensation claim in February 1996.  In March 
1996, the RO denied service connection for the cause of the 
veteran's death and also entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The RO discussed accrued benefits claim in a January 
1999 supplemental statement of the case (SSOC), however the 
issue was not identified as a separate issue on the cover 
page and the instructions she received with the SSOC advised 
her that a response was optional.  

In May 1996, the appellant filed a claim alleging that the 
medication the veteran was given by VA was a cause of his 
death.  At the time of death, the service-connected for 
discoid lupus erythematosus was evaluated as 50 percent 
disabling and duodenal ulcer disease was evaluated as 20 
percent disabling.  The RO in October 1997 denied as not well 
grounded the claim brought under 38 U.S.C.A. § 1151.  

The Board remand in January 1998 asked for a medical opinion 
on whether the discoid lupus erythematosus and/or duodenal 
ulcer or treatment therefor caused the veteran's death.  The 
Board also asked for medical opinions in development of the 
claim brought under 38 U.S.C.A. § 1151.  A VA examiner in 
June 1998 opined in essence that the veteran's death was the 
result of the disease stated on the death certificate and not 
due to either discoid lupus erythematosus or duodenal ulcer.  
A July 1998 addendum to this report merely stated the same 
conclusion in a different form, in essence that there was no 
relationship between the arteriosclerotic disease and either 
discoid lupus erythematosus or duodenal ulcer.  Other VA 
medical review in July 1998 and August 1998 appeared to offer 
opinions directed to the section 1151 claim.

The above referenced medical opinions were not responsive to 
the question of his medication as a factor in his death or 
whether the service-connected disabilities were a 
contributory cause of death and this deficiency may be viewed 
as potentially prejudicial to the appellant.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

The appellant's representative in December 2000 raised the 
intertwined issue of secondary service connection for 
diabetes mellitus based on prescribed medication for the 
service-connected discoid lupus erythematosus and also raised 
the issue of hypothetical entitlement to a total rating under 
38 U.S.C.A. § 1318 since 1971 as discussed in Cole v. West, 
13 Vet. App. 268 (1999).  The representative cited a medical 
treatise to support the theory of secondary service 
connection.  The representative argued that three 
determinations were required in order to adjudicate the 
claim: (1) whether the veteran's mediations contributed to 
the development of death; (2) whether treatment for the 
service-connected disabilities complicated treatment for 
arteriosclerotic, cerebrovascular and cardiovascular disease 
leading to death; and (3) whether the veteran's service-
connected disabilities or the medications therefrom 
significantly contributed to the development of hypertension, 
urinary tract infection, seizure secondary to metabolic 
abnormality and multi-infarct dementia, right hemiparesis, 
colostomy status post colon cancer, and/or insulin dependent 
diabetes mellitus.  The secondary service connection claim is 
intertwined with the individual unemployability claim for 
accrued benefits and the claim for service connection for the 
cause of the veteran's death.  The representative also 
requested an independent medical expert opinion under 
38 C.F.R. § 20.901, which the Board believes is premature at 
this stage of the appeal.  

The Board cannot overlook that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
appellant supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to the 
issues on appeal.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  Inasmuch as the issues of secondary 
service connection for diabetes mellitus, 
and whether the veteran's service-
connected disabilities or the medications 
therefrom significantly contributed to 
the development of hypertension, urinary 
tract infection, seizure secondary to 
metabolic abnormality and multi-infarct 
dementia, right hemiparesis, colostomy 
status post colon cancer, and/or insulin 
dependent diabetes mellitus are deemed to 
be "inextricably intertwined" with the 
issue of service connection for the cause 
of death, the RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible, 
including action provided for under 
38 C.F.R. § 3.328 if deemed warranted.  If 
it has not, the RO should implement 
corrective procedures.  See Stegall, 
supra.  

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issue of 
entitlement to service connection for the 
cause of death and entitlement to accrued 
benefits.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure 

compliance with the requirements of due process.  No action 
is required of the appellant unless she receives further 
notice



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




